DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	 	Applicant election of species II claims 1-20 is acknowledged. However, examiner observed that the application is a PCT national stage application, wherein unity of invention principle applies. Accordingly, the restriction requirement issued 09/16/2021 is withdrawn and all claims are examined and Claims 1-20 are examined on the merit.

Claim Objections
Claims 2, 3, 10, 11, 13 and 14 are objected to because of the following informalities:  the claims state “meticulous degree…”, which is not common “term of art” and appears to be translated from foreign language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	In the instant case, the claims state “meticulous degree…”, which is not clear as to what is referring to, a different material property, mechanical, chemical, electrical or optical,  material composition or otherwise different chemically process parameters. The term appears to be a translation from a foreign language, not commonly used in the art, and is not defined in the disclosure as to appraise one of ordinary skill in the art, at the time the application was filed, of the metes and bound of the claimed invention. Examiner to the best of understanding that the “meticulous degree…” appears to mean the “natural/inherent layer porosity, i.e. structural density”, which will impact diffusion barrier properties of each layer. Examiner will treat the claims with such understanding. 
	Appropriate correction is required by applicant in order to clarify the meaning of the concept, hence better identify the metes and bound of the claimed invention.

  	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0155390), (hereinafter, Wang). 

RE Claim 1, Wang discloses a method of manufacturing a low temperature polysilicon thin film, comprising the steps of: 
forming a buffer layer 110/120 on a substrate 100, a surface of the buffer layer including a plurality of pores 121, referring to FIG. 2c; 
forming a silicon layer 140 “amorphous silicon layer” on the buffer layer; and 
annealing, using “excimer laser” the silicon layer to form a polysilicon layer with a partial silicon material of the polysilicon layer being filled into the pores 121.
RE Claim 4, Wang discloses a method, further comprising a step of: 
roughening the buffer layer 120 to form the pores 121 on the surface of the buffer layer before forming the silicon layer 140 on the buffer layer 120, referring to FIG. 2C and 2D.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhenyu (CN-103887244), which the machine translation is included in the IDS filed 04/08/2020, hereinafter, (Zhenyu). 

RE Claims 1 and 9, Zhenyu discloses a method of manufacturing a low temperature polysilicon thin film, comprising the steps of: 
forming a buffer layer 20 on a substrate 10, a surface of the buffer layer including a plurality of pores41, referring to FIG. 7; 
forming a silicon layer 30 on the buffer layer; and 
laser annealing the silicon layer to form a polysilicon layer 60 with a partial silicon material of the polysilicon layer being filled into the pores 41, referring to FIG. 8.
RE Claim 2, Zhenyu discloses a method, wherein the step of forming the buffer layer on the substrate comprises: forming a first sub-buffer layer 21 “silicon oxide” on the substrate; and 
forming a second sub-buffer layer 22 “silicon nitride” on the first sub-buffer layer 21, wherein a meticulous degree of the second sub-buffer layer is lower than a meticulous degree of the first sub-buffer layer. According examiner interpretation of the claimed subject matter, based on the U.S.C. 112 rejection above, that the “meticulous degree of a layer” means the natural/inherent layer porosity, i.e. structural density. It is the examiner position that the structural density, i.e. porosity, of the silicon nitride “3.17 g/cm³” is higher than that of the silicon oxide “2.65 g/cm³”.Hence the claimed subject matter is met. 
RE Claim 3, Zhenyu discloses a method, wherein the first sub-buffer layer is a diffusion barrier layer, since it prevents the solidified polysilicon from diffusion into the substrate 10.
RE Claim 5, Zhenyu discloses a method, further comprising: 

wherein the partial silicon material of the polysilicon layer is formed to the recrystallization growth space 41, referring to FIG. 8.
RE Claim 6, Zhenyu discloses a method, wherein the step of roughening the surface of the silicon layer 30 is to etch the surface of the silicon layer 30, referring to FIG. 7.
RE Claim 7, Zhenyu discloses a method, further comprising steps of:
providing a mask 40 before the step of annealing the silicon layer 30 to form the polysilicon layer 60; and
transferring a pattern from the mask to the silicon layer, wherein the pattern is left with a recrystallization growth space 41, referring to FIG. 7.
RE Claim 8, Zhenyu discloses a method, wherein a portion of the transferred pattern on the silicon layer 30 functions as a trench area 41, and the recrystallization growth space is located on a lateral side of the portion, referring to FIGS. 7 and 8.
RE Claim 10, Zhenyu discloses a method of manufacturing a low temperature polysilicon thin film, comprising the steps of:
forming a first sub-buffer layer 21 on a substrate 10, wherein the first sub-buffer layer “silicon oxide” is a diffusion barrier layer;
forming a second sub-buffer layer 22 “silicon nitride” on the first sub-buffer layer 21, wherein a meticulous degree of the second sub-buffer layer is lower than a meticulous degree of the first sub-buffer layer. According examiner interpretation of the claimed subject matter, based on the U.S.C. 112 rejection above, that the meticulous degree of a layer” means the natural/inherent layer porosity, i.e. structural density. It is the examiner position that the structural density, i.e. porosity, of the silicon nitride “3.17 g/cm³” is higher than that of the silicon oxide “2.65 g/cm³”.Hence the claimed subject matter is met ;
roughening the second sub-buffer layer 22 to form a plurality of pores 41 on the surface of the second sub-buffer layer 22, referring to FIG. 7;
forming a silicon layer 30 on the second sub-buffer layer 22;
etching the surface of the silicon layer 30 to roughen the surface of the silicon layer 30 to form an uneven surface, with trenches, as a recrystallization growth space 41; and 
laser annealing the silicon layer 30 to form a polysilicon layer with a partial silicon material of the polysilicon layer being filled into the pores and the recrystallization growth space 41.
RE Claim 11, Zhenyu discloses a method, further comprising steps of: 
providing a mask 40 before the step of annealing the silicon layer to form the polysilicon layer; and 
transferring a pattern from the mask to the silicon layer 30, wherein the pattern is left with a recrystallization growth space 41, wherein a portion of the transferred pattern on the silicon layer functions as a trench area 41, and the recrystallization growth space is located on a lateral side of the portion; 
wherein a step of laser annealing the silicon layer to form the polysilicon layer 60 with a partial silicon material of the polysilicon layer being filled into the pores, the recrystallization growth space 41, and another recrystallization growth space 41.
RE Claim 13, Zhenyu discloses a method, wherein the step of forming the buffer layer on the substrate comprises: forming a first sub-buffer layer 21 “silicon oxide” on the substrate; and 
forming a second sub-buffer layer 22 “silicon nitride” on the first sub-buffer layer 21, wherein a meticulous degree of the second sub-buffer layer is lower than a meticulous degree of the first sub-buffer layer. According examiner interpretation of the claimed subject matter, based on the U.S.C. 112 rejection above, that the “meticulous degree of a layer” means the natural/inherent layer porosity, i.e. structural density. It is the examiner position that the structural density, i.e. porosity, of the silicon nitride “3.17 g/cm³” is higher than that of the silicon oxide “2.65 g/cm³”.Hence the claimed subject matter is met. 
RE Claim 14, Zhenyu discloses a method, wherein the first sub-buffer layer 21 “silicon oxide” is a diffusion barrier layer, since it prevents the solidified polysilicon from diffusion into the substrate 10.
RE Claim 16, Zhenyu discloses a method, further comprising: 
roughening a surface of the silicon layer 30, by forming trenches 41 therein, to form an uneven surface as a recrystallization growth space 41; 
wherein the partial silicon material of the polysilicon layer 60 is formed to the recrystallization growth space 41.
RE Claim 17, Zhenyu discloses a method, wherein the step of roughening the surface of the silicon layer 30 is to etch the surface of the silicon layer 30, referring to FIG.7.
RE Claim 18, Zhenyu discloses a method, further comprising steps of: 

transferring a pattern from the mask 40 to the silicon layer 30, wherein the pattern is left with a recrystallization growth space 41.
RE Claim 19, Zhenyu discloses a method, wherein a portion of the transferred pattern on the silicon layer functions as a trench area 41, and the recrystallization growth space is located on a lateral side of the portion, referring to FIGS. 7 and 8.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhenyu (CN-103887244), which the machine translation is included in the IDS filed 04/08/2020, hereinafter, (Zhenyu) in view of Wang (US 2015/0155390), (hereinafter, Wang). 
 
RE Claim 15, Zhenyu does not discloses method, further comprising a step of: 

	However, in the same field of endeavor, Wang discloses a method, further comprising a step of: 
roughening a buffer layer 120 to form the pores 121 on the surface of the buffer layer before forming the an amorphous silicon layer 140 on the buffer layer 120, referring to FIG. 2C and 2D. Examiner notes that the amorphous silicon layer 140 will be recrystallized to form polysilicon layer within the pores 121.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the well-known method for forming high quality polycrystalline layers used for making transistors. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898